     Case 3:19-cv-01277-W-WVG Document 29 Filed 11/25/20 PageID.216 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   BLAKE DROZ,                                         Case No.: 19-CV-1277-W-WVG
12                                      Plaintiff,
                                                         ORDER ON JOINT MOTION TO
13   v.                                                  CONTINUE DISCOVERY AND
                                                         OTHER PRE-TRIAL
14   COUNTY OF SAN DIEGO; RICHARD
                                                         PROCEEDINGS
     FISCHER; and DOES 1 through 10,
15
     inclusive,
16                                   Defendants.
17
18         On November 6, 2020, the Parties filed a Joint Motion to Continue Discovery and
19   Other Pre-Trial Proceedings (“Joint Motion”). (Doc. No. 25.) The Parties requested a three-
20   month continuance of the December 11, 2020 fact discovery cut-off and all other dates
21   thereafter, as set forth in the operative July 22, 2020 Scheduling Order Regulating
22   Discovery and Other Pre-Trial Proceedings (“Scheduling Order”). (Doc. No. 24.) On
23   November 18, 2020, this Court denied the Parties’ Joint Motion without prejudice for lack
24   of good cause. (Doc. No. 26.) On November 19, 2020, the Parties renewed their Joint
25   Motion. (Doc. No. 27.) Having reviewed and considered the Parties’ latest submission, the
26   Court finds good cause underlies the Joint Motion. Accordingly, the Court GRANTS the
27   Parties’ Joint Motion in its entirety, as explained below.
28

                                                     1
                                                                               19-CV-1277-W-WVG
     Case 3:19-cv-01277-W-WVG Document 29 Filed 11/25/20 PageID.217 Page 2 of 4



 1         At all times, the Parties must engage in discovery with diligence and a resolve to
 2   meet all deadlines as established by the operative scheduling order. In seeking deadline
 3   extensions, the Parties are bound by Rule 16(b) of the Federal Rules of Civil Procedure
 4   (“Rule 16(b)” or “the Rule”). Rule 16(b) requires the Parties to first demonstrate their
 5   diligence throughout discovery before proving up good cause for their continuance request.
 6   Matrix Motor Co. v. Toyota Jidosha Kabushiki Kaisha, 218 F.R.D. 667, 671 (C.D. Cal.
 7   2003). If the Parties fail to meet this threshold burden, the Court’s inquiry ends and the
 8   Parties’ continuance request is properly denied. Zivkovic v. S. Cal. Edison Co., 302 F.3d
 9   1080, 1087–88 (9th Cir. 2002).
10         On their second attempt at this Joint Motion, the Parties, particularly Defendant
11   County of San Diego (“the County”), have shown that they have made robust efforts to
12   meet discovery deadlines and, through no fault of their own, encountered considerable
13   impediments to timely obtaining discovery. The Court appreciates, for example, that the
14   County quickly reviewed Blake Droz’s (“Plaintiff”) first set of written discovery responses,
15   identified more information was needed, and then, “just three days after receiving the
16   response,” propounded additional written discovery. (Doc. No. 27, 2:24-28.) The Court
17   also notes the County’s ongoing and prompt communications with third-party subpoenaed
18   entities, Carlsbad Police Department, Scripps Mercy Hospital, and the California
19   Department of Corrections and Rehabilitation, to obtain Plaintiff’s records that bear upon
20   the claims and defense at issue in this litigation. Finally, the Court acknowledges the
21   Parties’ forethought in moving for modification to the operative Scheduling Order at least
22   one month prior to the December 11, 2020 fact discovery cut-off.
23         Taken together, the above circumstances demonstrate both the Parties’ diligence in
24   discovery and good faith efforts to comply with the deadlines set forth in the operative
25   Scheduling Order. Further, given that the discovery sought is relevant and proportional to
26   the Action, and no delays in discovery were caused by the County, the Court finds good
27   cause exists to support the Parties’ Joint Motion. For these reasons, the Court GRANTS
28   the Joint Motion and continues each of the below deadlines as follows:

                                                  2
                                                                                19-CV-1277-W-WVG
     Case 3:19-cv-01277-W-WVG Document 29 Filed 11/25/20 PageID.218 Page 3 of 4



 1            • The December 11, 2020 fact discovery cut-off is CONTINUED to March 8,
 2               2021
 3            • The January 15, 2021 deadline to designate experts pursuant to Federal Rule
 4               of Civil Procedure 26(a)(2)(A) is CONTINUED to April 16, 2021
 5            • The January 29, 2021 deadline to exchange rebuttal expert designations is
 6               CONTINUED to April 30, 2021
 7            • The February 26, 2021 deadline to complete expert disclosures pursuant to
 8               Rules 26(a)(2)(A) and (B) of the Federal Rules of Civil Procedure is
 9               CONTINUED to May 21, 2021
10            • The March 26, 2021 deadline to supplement expert disclosures regarding
11               contradictory or rebuttal evidence under Federal Rules of Civil Procedure
12               26(a)(2)(D) and 26(e) is CONTINUED to June 18, 2021
13            • The April 30, 2021 expert discovery cut-off is CONTINUED to July 30,
14               2021
15
              • The May 28, 2021 pre-trial motions filing cut-off is CONTINUED to August
16
                 27, 2021
17
              • The February 8, 2021 Mandatory Settlement Conference (“MSC”) before this
18
                 Court is CONTINUED to May 12, 2021 at 9:00 a.m. and the February 1,
19
                 2021 deadline to lodge confidential settlement briefs is CONTINUED to
20
                 May 5, 2021
21
              • The August 30, 2021 deadline to comply with the pre-trial disclosure
22
                 requirements of February Rule of Civil Procedure 26(a)(3) is CONTINUED
23
                 to November 30, 2021
24
              • The September 6, 2021 deadline to meet and take the action required by Civil
25
                 Local Rule 16.1(f)(4) is CONTINUED to December 6, 2021
26
              • The September 13, 2021 deadline for Plaintiff’s counsel to prepare the pre-
27
                 trial order and arrange the meetings of counsel pursuant to Civil Local Rule
28

                                               3
                                                                            19-CV-1277-W-WVG
     Case 3:19-cv-01277-W-WVG Document 29 Filed 11/25/20 PageID.219 Page 4 of 4



 1               16.1(f) is CONTINUED to December 13, 2021
 2            • The September 20, 2021 deadline to lodge with Judge Whelan the Proposed
 3               Final Pretrial Conference Order is CONTINUED to December 20, 2021
 4            • The September 27, 2021 Final Pre-Trial Conference is CONTINUED to
 5               January 24, 2022 and 10:30 a.m.
 6        IT IS SO ORDERED.
 7   Dated: November 24, 2020
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             4
                                                                        19-CV-1277-W-WVG
